Citation Nr: 0001061	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a Total Rating for Individual 
Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) which recharacterized the 
veteran's service-connected disability from anxiety reaction 
to PTSD and confirmed and continued the veteran's 30 percent 
disability rating for this disability.

During the pendency of the appeal, the RO issued a rating 
decision in July 1999 which increased the veteran's PTSD 
evaluation to 50 percent, effective from November 1998.  The 
July 1999 rating decision also denied entitlement to a TDIU 
rating based on his service-connected PTSD.  The veteran has 
also appealed that decision.  The veteran testified before a 
hearing officer at the RO in April 1996.

In August 1996, the veteran submitted a claim for entitlement 
to service connection for bronchitis and acne due to exposure 
to Agent Orange.  It does not appear that the RO has 
addressed those issues.  As such, the Board refers the issues 
of service connection for bronchitis and acne due to exposure 
to Agent Orange back to the RO for adjudicatory action.


FINDINGS OF FACT

1.  The veteran's service connected PTSD, prior to November 
23, 1998, was manifested by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, emotional tension and anxiety.

2.  The veteran's service-connected PTSD is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity, and by considerable impairment 
of the ability to establish or maintain effective or 
favorable relationships with people as well as having 
psychoneurotic symptoms that result in considerable 
industrial impairment.

3. The veteran's PTSD, rated as 50 percent disabling, and his 
noncompensable back scar are his only service-connected 
disabilities.  

4.  The veteran was employed at Electric Boat for 20 years 
from 1976 to 1996.  The veteran was employed with Xcopy in 
1998.  In April 1999, the veteran worked as a farmer's helper 
loading hay and cleaning stalls.

5. The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

1.  The criteria for the assignment of a rating higher than 
30 percent for PTSD prior to November 23, 1998 are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 (1996).

2.  The criteria for the assignment of a rating higher than 
50 percent for PTSD from November 23, 1998 are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 
4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 (1999).

3.  The veteran is not individually unemployable by reason of 
his service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claims for an 
increased rating and a total rating are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
This finding is based on the veteran's evidentiary assertion 
that his service-connected disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  There is a duty to assist the veteran in developing 
the facts pertinent to his claim pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, all facts necessary for 
adjudication of the issues have been developed.


Increased Rating for PTSD

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the most recent medical findings regarding the 
current level of the veteran's service-connected acquired 
psychiatric disability.

Historically, the veteran was granted entitlement to service 
connection for anxiety reaction with a 10 percent evaluation 
in November 1969.  The veteran's evaluation for this 
disability was increased to 30 percent in October 1971.  In 
March 1994, the veteran submitted a claim for service 
connection for PTSD.  In a September 1995 rating decision, 
the RO recharacterized the veteran's anxiety reaction 
disability to PTSD and confirmed and continued the 30 percent 
evaluation for PTSD.  The veteran timely appealed that 
decision.  Thereafter, during the pendency of the veteran's 
appeal, the RO increased the veteran's PTSD evaluation to 50 
percent in a July 1999 rating decision.  The Board notes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of an increased 
rating for PTSD remains in appellate status.  

The veteran contends that his PTSD is so severe that it has 
rendered him unemployable.  As noted, although the Board has 
reviewed all of the evidence of record, the Board will focus 
primarily on the most recent medical findings regarding the 
current level of the veteran's service-connected acquired 
psychiatric disability pursuant to Francisco.  

During the veteran's April 1996 personal hearing, he reported 
feelings of isolation, and difficulties with family 
relationships.  Additionally, the veteran reported 
experiencing insomnia, anger outbursts, frequent nightmares, 
and flashbacks.

A review of the medical records shows that the veteran was 
afforded VA PTSD examinations in April 1995, and November 
1998.  Mental status examination in April 1995 revealed a 
generally pleasant affect, but the veteran appeared 
suspicious and guarded about revealing any personal 
information.  The veteran reported feelings of loneliness and 
isolation, with periods of despair and humiliation wondering 
at times about himself and how he could have lowered himself 
to the point of killing children in Vietnam.  The examiner 
noted that the veteran was constantly preoccupied with poor 
sleep and that he suffered extreme anxiety accompanied by 
"cold sweats."  The examiner indicated that the veteran's 
PTSD was to be considered at least a moderate degree of 
severity.  The examiner also diagnosed the veteran with 
paranoid personality disorder.  

The veteran was afforded a subsequent VA examination in 
November 1998.  The physician who performed the veteran's 
November 1998 VA PTSD medical examination indicated that he 
reviewed the veteran's entire file prior to, and in 
preparation of the examination.  The examiner also noted that 
the veteran was seen for approximately one hour.  At that 
time, the veteran reported being married to his current wife 
for 27 years.  The veteran reported that they have had strain 
in their relationship for the past 15 to 20 years.  The 
veteran reported having 5 children.  The veteran's past 
medical history included a back injury while working for 
Electric Boat in 1996, a shoulder injury which required 
surgical repair in June 1998, and a diagnosis of carpal 
tunnel syndrome which required surgery in 1994.  

The veteran stated that he entered into treatment with the 
PTSD Clinic at the Providence VA Medical Center in 1990.  The 
veteran was seen in individual therapy and has consistently 
declined group therapy, citing his discomfort with large 
groups.  The veteran reported being treated with Prozac, 40 
mg per day, as well as Risperdal 1 to 2 mg per day.  The 
veteran reported frequent flashbacks and nightmares of his 
experiences in Vietnam.  The veteran attributed his lack of 
employment to his difficulties associated with his PTSD.  
Mental status examination revealed that the veteran was obese 
and disheveled.  The veteran smelled of alcohol, but spoke at 
a normal rate, rhythm, volume and pitch.  There was no 
evidence of a disorder of thought process.  The veteran 
appeared morose and unhappy.  On occasion, he became excited 
and raised his voice.  The veteran reported occasional 
suicidal ideation in the past, but not in recent years.  The 
veteran denied any homicidal thoughts.  The veteran denied 
hallucinations and delusions.  The veteran reported frequent 
nightmares and flashbacks.  The veteran was alert with a 
stable level of arousal.  The veteran was fully oriented.

The examiner concluded that the veteran had a very well 
documented history of PTSD beginning while in the service and 
continuing consistently over the subsequent 25 years or 
longer.  His symptoms were consistently described in the 
available records from the original presentation in 1969 up 
until the present.  They included classical symptoms of 
nightmares, flashbacks, heightened vigilance and startling.  
The examiner noted that the veteran was able to marry, have a 
family, and sustain employment for the bulk of his adult 
life, although this seemed to have occurred at great effort 
and with frequent failures as well.  Over the past two years, 
the veteran has been unable to retain employment and has seen 
a more dramatic deterioration in his relationships.

Outpatient treatment reports of record indicate that the 
veteran attended the PTSD Clinic from June 1998 through April 
1999.  These reports show that the veteran continued to have 
difficulty with relationships.  The veteran denied suicidal 
and homicidal ideations.  Reports from February and April 
1999 show that the veteran was diagnosed with schizoaffective 
disorder in addition to PTSD.  The veteran also suffers from 
severe traumatic stress.  An April 1999 report indicated that 
the veteran separated from his wife and was living on a farm.  
The veteran reported that he was helping the farmer load hay 
and was cleaning stalls to help pay for his board.  Of 
particular note, the veteran indicated that he received 
workers compensation for back and shoulder injuries.  The 
veteran reported feeling much better since his separation 
from his wife, and denied any suicidal or homicidal 
ideations.  The veteran reported that he sees his kids daily.

Finally, the veteran produced a letter dated January 1999 
from his former employer indicating the reasons for his 
termination.  The veteran's former employer indicated that 
the veteran was employed at Xcopy for two years from 1996 to 
1998 and that he was discharged from employment as a result 
of extreme difficulty getting along with other employees as 
well as a nagging shoulder problem.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.(1999)  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  The veteran's 
psychiatric disability has been evaluated by the RO under 
both the old and new regulations as evidenced in the July 
1999 supplemental statement of the case, and he and his 
representative have been provided a copy of both the old and 
new regulations.  

The veteran is rated under Diagnostic Code 9411 using the 
General Rating Formula for Psychoneurotic Disorders.  This 
formula, prior to November 6, 1996, provided, under the 
General Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment. See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  In regard to the term "definite," the Court 
determination in Hood v. Brown, 4 Vet. App. 301 (1993), must 
be considered.  In Hood, the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board and the RO are bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(d)(1) (West 1991).  A 10 
percent evaluation is assigned for less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A noncompensable rating is assigned when there 
are neurotic symptoms that may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  38 C.F.R. § 4.132, Diagnostic Codes 9411 
(1996).

The 30 percent evaluation assigned for the period of time up 
to November 23, 1998 thus contemplates the veteran's definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, emotional tension 
and anxiety.  Higher evaluations may be warranted for 
symptomatology productive of social and/or industrial 
impairment that is more severe, as delineated above.  
However, the medical evidence of record does not show that 
the veteran exhibits the required manifestations during this 
time period.

The modified regulations for mental disorders in effect as of 
November 7, 1996 are found in 38 C.F.R. §§ 4.125-4.130 
(1999).  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated analogous to 
the General Rating Formula for Mental Disorders.  The revised 
rating criteria provides a 10 percent rating for occupational 
and social impairment due to mild transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.  A 30 
percent rating is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as "depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is provided 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130 (1999).

The 50 percent evaluation assigned for this period of time 
from November 23, 1998 thus contemplates the veteran's 
occupational and social impairment with reduced reliability 
and productivity, and by considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people and having psychoneurotic symptoms 
that result in considerable industrial impairment.  Higher 
evaluations may be warranted for symptomatology productive of 
social and/or industrial impairment that is more severe, as 
delineated above.  However, the medical evidence of record 
does not show that the veteran exhibits the required 
manifestations during this time period.  Specifically, the 
medical evidence shows that the veteran does not exhibit the 
criteria associated with a 70 percent evaluation such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene.  
Although the veteran has difficulty maintaining close 
personal relationships and difficulty adapting to a work 
setting, the recent evidence shows that the veteran was 
working at a farm in April 1999.  Importantly, the evidence 
also indicates that the veteran receives worker's 
compensation for a back and a shoulder injury.  As such, the 
veteran's alleged inability to retain employment is not 
solely based on his psychiatric disability.  This is 
evidenced by the January 1999 letter from the veteran's 
former employer at Xcopy who indicated that the veteran was 
discharged from employment as a result of an inability to get 
along with others as well as a nagging shoulder problem.  
Furthermore, the veteran also reported that he sees his kids 
daily and denied suicidal or homicidal ideation.  The Board 
acknowledges that the November 1998 examination report 
indicated that the veteran's symptoms had worsened in recent 
years.  However, the Board notes that the veteran's PTSD 
evaluation was increased to 50 percent commensurate with the 
veteran's symptomatology.

Accordingly, the Board concludes that the veteran's PTSD 
symptoms do not rise to the level of severity to warrant a 70 
percent rating.  As such, the criteria for the assignment of 
a rating higher than 30 percent for PTSD prior to November 
23, 1998 are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic 
Code 9411 (1996).  In addition, the criteria for the 
assignment of a rating higher than 50 percent for PTSD from 
November 23, 1998 are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, 
Diagnostic Code 9411 (1999).

The preponderance of the evidence is against the claim for an 
increased rating for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Total Disability based on Individual unemployability

The veteran contends that he is unemployable due to his 
service-connected PTSD.

The evidence indicates that the veteran was employed at 
Electric Boat for 20 years from 1976 to 1996.  The veteran 
was employed with Xcopy in 1998.  A January 1999 letter from 
the veteran's employer indicates that he was discharged from 
employment because he could not get along with other 
employees, as well as due to a nagging shoulder injury.  
Outpatient treatment reports indicate that in April 1999, the 
veteran worked as a farmers helper loading hay and cleaning 
stalls.

A review of the veteran's VA Vocational Rehabilitation file 
contains an undated letter from the Medical Director of the 
PTSD Program at the Providence VA Medical Center.  The 
Medical Director recommended that the veteran would function 
best in a low stress work environment, with minimal 
responsibilities for other worker.  A stable and predictable 
work environment with a small group of people or on his own.

The Vocational Rehabilitation file also contains letters from 
two private physicians regarding the veteran's physical 
disabilities.  The first, dated June 1995 is from Leonard F. 
Hubbard, M.D. who indicated that the veteran has had 
difficulty with his hands following bilateral carpal tunnel 
surgery.  The second letter, dated September 1996, is from 
Edward V. Reardon, D.O. who indicated that the veteran was 
under his care for lumbar disc disease with lumbar 
radiculitis.  Due to the extent of his injuries, the veteran 
can do only light-duty work which involves no lifting of any 
kind, no climbing, no bending, or prolonged walking or 
standing, as those maneuvers would worsen his condition.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (1999).

The veteran's service-connected disabilities are his PTSD 
which is rated as 50 percent disabling and a noncompensable 
scar on his back.  His combined rating is 50 percent.  It is 
therefore obvious that the veteran does not meet the criteria 
for a total rating for compensation purposes under 38 C.F.R. 
§ 4.16(a) (1999), discussed above.  However, the Board must 
also consider 38 C.F.R. § 4.16(b) and 3.321(b)(1) (1999), 
permitting such a rating on an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.  

The veteran's PTSD is his primary disability for the purposes 
of this discussion since there is no indication that the 
veteran's back scar causes him any difficulties.  The Board 
notes that the veteran receives worker's compensation for a 
back disability and for a shoulder disability; however, any 
other disabilities are not for consideration for purposes of 
determining such unemployability.  A review of the record 
shows that the veteran has a sporadic work history, but the 
veteran's alleged inability to retain employment has not been 
attributed solely to his service-connected psychiatric 
disability, but rather in combination with physical 
disabilities.  The record reflects that his employment 
terminations have been attributed to both an inability to get 
along with co-workers, as well as to non service-connected 
physical disabilities.  There is no question that the 
veteran's service-connected PTSD places restrictions on 
proper types of employment for the veteran, but it does not 
preclude all employment.  

Accordingly, the medical records do not show that the 
veteran's service-connected PTSD disqualifies him from 
regular work activity although working in a stressful 
atmosphere with large crowds would be logically precluded.  
Moreover, the medical records show that the veteran was 
working at a farm cleaning stalls and loading hay in April 
1999.  The Board therefore concludes that the preponderance 
of the evidence establishes that the veteran's service-
connected PTSD does not prevent him from securing or 
following a substantially gainful occupation.  


ORDER

The appeal for an increased rating for service-connected PTSD 
is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

